Case 1:20-cv-21601-KMW Document 23-1 Entered on FLSD Docket 04/30/2020 Page 1 of 31



                                UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA


     UNITED STATES OF AMERICA,

                   Plaintiff,

                       v.                                     No. 1:20-cv-21601-KMW
     GENESIS II CHURCH OF HEALTH AND
                                                              SUPPLEMENTAL
     HEALING, MARK GRENON, JOSEPH
                                                              DECLARATION OF
     GRENON, JORDAN GRENON, and
                                                              JASON HUMBERT
     JONATHAN GRENON,

                    Defendants.


          I, Jason Humbert, declare the following:

          1.      My job title and responsibilities were previously set forth in my Declaration in

   support of the government’s motion for a temporary restraining order and preliminary injunction

   against Genesis II Church of Health and Healing, Mark Grenon, Joseph Grenon, Jordan Grenon,

   and Jonathan Grenon (collectively “Defendants”), filed with the Court on April 16, 2020 (the

   “Humbert Declaration I”), and are incorporated herein by reference. ECF No. 3-2, ¶¶ 1-3.

          2.      The documentation referenced herein regarding Defendants’ websites and email

   communications that FDA had with Defendants concerning their MMS products is information

   investigators at FDA collect as part of their regularly-conducted business activity. It is FDA’s

   regular practice to upload and store such records in an FDA internal database, known as the

   Compliance Management System (“CMS”), which is in the custody and control of FDA’s Office

   of Regulatory Affairs (“ORA”) and allows users to develop a compliance action and store

   supporting evidence in an electronic format within a centralized module. The information is then

   retained and accessible to all FDA organizational units involved in the action. The documents




                                                     1
Case 1:20-cv-21601-KMW Document 23-1 Entered on FLSD Docket 04/30/2020 Page 2 of 31



   referenced herein were collected as part of FDA’s regularly-conducted business activities and,

   consistent with FDA’s regular practice, have been uploaded to, and stored in, CMS.

          3.        The statements made in this Declaration are based upon my personal knowledge

   and information about which I have become knowledgeable through my review of official

   agency records in the course of my official duties.

            4.      Since the Humbert Declaration I was filed, I and my supervisee, Tiffany Petty, a

   Program Analyst in ORA’s Health Fraud Branch, have continued to monitor the Genesis II

   Church of Health and Healing (“Genesis”) websites.

               5.   On April 25, 2020, I attempted to purchase MMS from Genesis’s

   newg2sacraments.org website (the “Sales Website”). I first accessed the genesis2church.ch (the

   “Genesis Website”) and clicked on the “G2 Sacrament Providers” tab under the “MMS (Master

   Mineral Solution)” drop-down list. That tab directed me to a list of multiple MMS suppliers and

   included a link to the Sales Website. A true and correct copy of screenshots of the G2 Sacrament

   Providers listing and other website pages that I reviewed on April 25, 2020 are attached at

   Exhibit 1. I clicked the link to the Sales Website contained on the G2 Sacrament Providers list

   and attempted to place MMS in the cart for purchase, but instead got a screen stating that

   Genesis was “in prayer” and a message saying “[i]f you have any questions please email me at

   g2sacraments@gmail.com.” Ex. 1 at 12.

          6.        On April 25, 2020, using an undercover computer and fictitious identity located in

   Pennsylvania, I emailed Genesis at g2sacraments@gmail.com and asked whether MMS was

   available for purchase. A true and correct copy of my undercover email to Genesis is attached at

   Exhibit 2.




                                                    2
Case 1:20-cv-21601-KMW Document 23-1 Entered on FLSD Docket 04/30/2020 Page 3 of 31



          7.      On April 25, 2020, I received a response, signed by Bishop Jordan Grenon, from

   g2sacraments@gmail.com. The response stated that the “website is on hold,” but “for an

   alternate source contact in the USA 1-865-654-7147.” The email also stated “for more providers

   go to https://genesis2church.ch/contact-map,” which links to a map of various MMS providers

   throughout the United States and the world. Finally, the response included a link to a video

   titled, “THIS INSANITY HAS TO STOP!! An Urgent Message to the World from Bishop Mark

   Grenon 4-20-20” on brighteon.com. A true and correct copy of the email I received from

   Genesis and Jordan Grenon on April 25, 2020 is attached at Exhibit 3.

          8.      On April 25, 2020, I also ran an internet search for the phone number “1-865-654-

   7147” referenced in Genesis’s response to my undercover inquiry, and determined it was

   associated with a “Bob the Plumber,” who has appeared on Genesis broadcasts, including

   G2Voice #184 – “G2Church Sacramental Testimonials from India with Dr. Susan Raj and in

   Uganda from Bob, the Plumber! 3-16-20.” True and correct copies of the screenshots I took of

   the websites referencing the video, “Bob the Plumber,” and the phone number provided by

   Jordan Grenon as a source for MMS are attached at Exhibits 4 and 5.

          9.      On April 29, 2020, I conducted a search of the IPv6 address included in the

   emailed response I received from Genesis (Exhibit 3), i.e.,

   2603:9000:c400:42dc:8479:94d7:be78:5e3f, using the IP location tool on whtop.com. The search

   result I obtained is attached as Exhibit 6 and shows this IP address is in Bradenton, Florida.

          10.     On April 30, 2019, I visited the websites referenced in Paragraphs 19, 20, and 21

   of the Declaration of Tiffany Petty in support of the government’s motion for a temporary

   restraining order and preliminary injunction against Defendants (ECF No. 3-1) (the “Petty




                                                    3
Case 1:20-cv-21601-KMW Document 23-1 Entered on FLSD Docket 04/30/2020 Page 4 of 31



   Decl.”). I confirmed that the drug claims identified in Paragraphs 19, 20, and 21 of the Petty

   Decl. remain on Defendants’ websites.



          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

   and correct.


   Executed on April 30, 2020

                                                Jason Humbert____________________________
                                                Jason Humbert
                                                Director
                                                Health Fraud Branch
                                                Office of Regulatory Affairs
                                                United States Food and Drug Administration




                                                   4
Case 1:20-cv-21601-KMW Document 23-1 Entered on FLSD Docket 04/30/2020 Page 5 of 31
4/25/2020
      Case             1:20-cv-21601-KMW G2 Sacrament Providers
                                          Document      23-1 - Genesis
                                                                EnteredII Church of HealthDocket
                                                                           on FLSD        & Healing 04/30/2020
                                                                                                    (Official) - MMS Page 6 of 31
      

     Select Language




  (/index.php)




     (https://g2churchbooks.org/Volume-Two-of-‘Imagine-A-World-Without-DIS-EASE’-ebook-p169039425)




     G2 Sacrament Providers: MMS, MMS2, DMSO, HCl 4% activator and more




        #1 Genesis2Church Provider

     G2Sacraments Church Chapter #001 (https://newg2sacraments.org)
     Website: G2Sacraments.org
     (https://newg2sacraments.org)Ships throughout USA
     Email: g2sacraments@gmail.com
     Products: MMS, HCL 4%, DMSO, MMS2, (https://newg2sacraments.org)




        Africa

     Ghana

     Genesis2Church Chapter #314

     Bishop Barima Asamoah Kofi IV
     Email genesis2church.gh@gmail.com
     Products: MMS, MMS2, 5%HCL, DMSO, ZINC OXIDE



        Argentina

     Genesis2Church Chapter #120 (http://www.iglesia-g2.com.ar)
     Website: www.iglesia-g2.com.ar (http://www.iglesia-g2.com.ar)
     Email: info@iglesia-g2.com.ar Alterative Email: obispo.luisgarcia@gmail.com
     Products: MMS, HCL 4%, DMSO
     Se habla español.



        Asia

     Genesis2Church Chapter #255 (http://miraclemineral.co.nz)
     Website: miraclemineral.co.nz (https://www.miraclemineral.co.nz)
     Email: info@miraclemineral.co.nz
     CDS, Citric acid, Hydrochloric acid 4%, Hydrochloric acid 10%,
     Sodium chlorite powder, Capsules, Test strips Cl02, Dropper, WPS, WPS2,




        Australia




https://genesis2church.ch/mms/providers                                                                                             1/3
4/25/2020
      Case       1:20-cv-21601-KMW G2 Sacrament Providers
                                    Document      23-1 - Genesis
                                                          EnteredII Church of HealthDocket
                                                                     on FLSD        & Healing 04/30/2020
                                                                                              (Official) - MMS Page 7 of 31
    Genesis2Church Chapter #316 (http://www.mmsaustralia.com.au)
    Website: www.mmsaustralia.com.au (http://www.mmsaustralia.com.au)
    Email: office@mmsaustralia.com.au
    Products: Sacramental Cleansing Kits, MMS Water Purification Drops,
    Educational Materials, plus More
    Ships: Worldwide




      Canada

    Genesis2Church Chapter #291
    (http://www.genesis-2-church.org)Website: www.genesis-2-church.org (http://www.genesis-2-church.org)
    Email: info@genesis-2-church.org
    Products: Sacramental Cleansing Water Kit/MMS (http://www.genesis-2-church.org)
    (http://g2sacraments.ecwid.com/#!/Sacrament-Cleansing-Water-MMS2-Calcium-Hypochlorite/p/48080502/category=11018237)Ships: Throughout Canada

    Genesis2Church Chapter #297 (/genesis2church297.com)
    Website: genesis2church297.com (http://genesis2church297.com)
    Email: genesis2church297@gmail.com
    Products: WP, MMS, MMS2, HCL 4%, Aztec Clay,
    DMSO, Zinc Dioxide, Diatomaceous Earth, Capsules, Bottles & Stickers



      Chile

    Genesis2Church Chapter #227
    (http://genesis2chile.cl/)Website: (http://g2sacraments.ecwid.com/)genesis2chile.cl (http://genesis2chile.cl/)
    Email: genesis2chile@gmail.com
    Products: MMS (http://g2sacraments.ecwid.com/#!/Sacramental-Cleansing-Water-MMS-Sodium-Chlorite/p/43171147/category=11018237), HCL 4%
    (http://g2sacraments.ecwid.com/#!/Sacramental-Cleansing-Water-HCl-Activator/p/43171151/category=11018237), DMSO (http://g2sacraments.ecwid.com/#!/DMSO-
    99/p/47084793/category=11018237), MMS2 (http://g2sacraments.ecwid.com/#!/Sacrament-Cleansing-Water-MMS2-Calcium-Hypochlorite/p/48080502/category=11018237),



      Colombia

    Genesis II Church Chapter #139 (https://www.facebook.com/IG2Capitulo139)
    Bishop Mark Grenon
    Santa Marta Colombia
    mark@genesis2church.is
    joseph@genesis2church.is
    Se habla espanol.




      Mozambique

    Genesis2Church Chapter #206
    Email: Sam.gesIIchurchofhealth@gmail.com
    Phone 258 82 405 9780
    Products: MMS, HCL 4%,Citric Acid, MMS2, Moringa, Clays




      New Zealand

    Genesis2Church Chapter #255 (http://miraclemineral.co.nz)
    Website: miraclemineral.co.nz (https://www.miraclemineral.co.nz)
    Email:info@miraclemineral.co.nz
    CDS, Citric acid, Hydrochloric acid 4%, Hydrochloric acid 10%,
    Sodium chlorite powder, Capsules, Test strips Cl02, Dropper, WPS, WPS2,

    Genesis2Church Chapter #252
    based out of Winton Central Southland
    Email: info@genesis2nederland.nl
    Products: MMS, HCL 4%, DMSO, MMS2




      Paraguay

    Genesis2Church Chapter #303
    Email escri_ovelar@hotmail.com
    Products: MMS, HCL 4%, DMSO, MMS2
    Se habla espanol.



      Peru




https://genesis2church.ch/mms/providers                                                                                                                           2/3
4/25/2020
      Case         1:20-cv-21601-KMW G2 Sacrament Providers
                                      Document      23-1 - Genesis
                                                            EnteredII Church of HealthDocket
                                                                       on FLSD        & Healing 04/30/2020
                                                                                                (Official) - MMS Page 8 of 31
    Genesis2Church Chapter #306 (http://www.mmsperusalud.com)
    Website: www.mmsperusalud.com (resource://app/res/www.mmsperusalud.com)
    Email: mguidoba@gmail.com
    Products: MMS, HCL 4%, DMSO, MMS2
    Se habla espanol.



       Philippines

    Genesis2Church Chapter #324
    Email: qasajorda@gmail.com
    (mailto:qasajorda@gmail.com)Phone: +63938 658 1661
    Products: MMS, HCL 4%, DMSO, MMS2




       Spain

    Genesis II Church Chapter #294 (http://www.activatedmineralsolution.com)
    Bishop Tobias Laube
    The Laube Holistic Health Solutions Ltd.
    www.activatedmineralsolution.com (https://www.activatedmineralsolution.com?res=13)
    info@activatedmineralsolution.com
    Tel: +34 616413756
    facebook.com/laubeholistichealth (https://facebook.com/laubeholistichealth)
    facebook.com/amazingmms (https://facebook.com/amazingmms)




      Switzerland

    Genesis2Church Chapter #310
    health_minister@bluewin.ch

    (mailto:health_minister@bluewin.ch)Products: MMS1 / Sodium chlorite 28% (NaClO2), Chlorine Dioxide Solution

    3000ppm (CDS),Hydrochloric acid 5% (HCl), DMSO, MMS2, Capsules,
    Moringa oleifera, Schwarze Salbe
    Languages: D, E, F, I
    Shipping: Switzerland



       USA / America

    Genesis2Church Chapter #290
    State: California, USA
    Products: MMS, HCl 4%
    Email: genesis2church290@unseen.is

    Genesis2Church Chapter #239
    website: www.AtlantisHealingCenter.com/mms
    (http://www.AtlantisHealingCenter.com/mms)email: earl@AtlantisHealingCenter.com
    (mailto:earl@AtlantisHealingCenter.com)Products: MMS1, MMS2, HCL 4%, DMSO,
    Calcium Bentonite Clay, Diatomaceous Earth, Empty Capsules, Spray Bottles

    Genesis2Church Chapter #321
    (http://www.discovermms.com)Website: https://www.discovermms.com (https://www.discovermms.com)
    Email: service@discovermms.com
    Sacraments: MMS, HCL 4%, CA 50%, CDS, MMS2, DMSO, Calcium bentonite clay,
    Diatomaceous earth, Sodium chlorite flakes, Test strips, Plastic bottles, Empty Capsules
    Ships: Worldwide




  License: Except where otherwise noted (/trademark-tradename-policy), the content on this Genesis II Church of Health and Healing website is licensed under a Creative Commons Attribution-NonCommercial-NoDerivs 3.0
  Unported License.

                   Disclaimer: The protocols described on this site are official sacraments of the Genesis II Church of Health and Healing. The reader accepts 100% responsibility for any and all use made of any information herein.




https://genesis2church.ch/mms/providers                                                                                                                                                                                              3/3
4/25/2020
      Case                                   G2C HQ 23-1
                       1:20-cv-21601-KMW Document   - GenesisEntered
                                                             II Church of on
                                                                          Health & Healing
                                                                              FLSD         (Official)04/30/2020
                                                                                       Docket         - MMS     Page 9 of 31
      

     Select Language




  (/index.php)




     Upcoming Genesis II Church Seminars




     G2 Church News


           G2Voice #189 - THIS INSANITY HAS TO STOP!! An Urgent Message to the World from Bishop Mark Grenon 4-21-20 (https://g2churchnews.org/586-g2voice-189)

           G2Voice Broadcast #188 – Letter to President Trump and Response to FDA/FTC about their attack on our Sacraments! 4-14-20 (https://g2churchnews.org/585-g2voice-188)

           Breaking News! FDA & FTC attacks Genesis II Church Sacraments as being fraudulent! 4-9-20 (https://g2churchnews.org/584-fda-and-ftc-attack)




     Recently Uploaded Videos


           THIS INSANITY HAS TO STOP!! An Urgent Message to the World from Bishop Mark Grenon 4-20-20 (https://www.brighteon.com/084b61e6-4729-4d15-9c1f-608f1b460f3e)

           G2Voice Broadcast #188 – Letter to President Trump and Response to FDA/FTC about their attack on our Sacraments! 4-19-20 (https://www.brighteon.com/aedb4e1b-3a47-434f-8548-7efe585a1cf1)

           Gross negligence of 1st Amendment by the Dept. of 'justice' against the Genesis II Church! (https://www.brighteon.com/b5c7458a-c03b-481d-a6c7-7ca6aed4f5da)

           G2Voice Broadcast # 187 – Our New G2Missions Site 4-12-20 (https://www.brighteon.com/c2b3ed36-89c0-45f7-9b53-b698b31a27aa)




     The G2Voice Broadcast: Sundays 10AM CST
                                                                                                                                               Privacy Policy




                       G2Voice Broadcast #188 – Letter to President Trump and Response to
                       FDA/FTC about their attack on our Sacraments! 4-19-20
                            5           8

           00:00                                                                                                                   02:06:15




       197 episodes                                                                                                 369 hours, 42 minutes


                       G2Voice Broadcast #188 – Letter to President Trump and Response to FDA/FTC abo…                  E           02:06:15


                       G2Voice Broadcast #187 – Our New G2Missions Site 4-12-20                                         E           02:32:18


                       G2Voice Broadcast #186 – Chloroquine and Z-Pak are dangerous! 4-5-20                             E           01:35:39


      Visit G2Voice Broadcast at www.G2Voice.is (http://www.G2Voice.is) or email info@g2voice.is
      Weekly broadcast videos at YouTube, Brighteon (https://www.brighteon.com/channel/g2church)
      Spreaker (https://www.spreaker.com/show/g2voice-broadcast), YouTube, Brighteon (https://www.brighteon.com/channel/g2church), iTunes (https://itunes.apple.com/us/podcast/g2voice-broadcast/id1155166130),
      Facebook, Twitter, and the Live Chat (https://www.spreaker.com/show/g2voice-broadcast) during live shows. (http://www.G2Voice.is)




https://genesis2church.ch                                                                                                                                                                                         1/4
4/25/2020
     Case                            G2C HQ23-1
               1:20-cv-21601-KMW Document   - GenesisEntered
                                                      II Church ofon
                                                                   Health
                                                                     FLSD & Healing (Official)
                                                                               Docket          - MMS
                                                                                            04/30/2020 Page 10 of 31




    (https://g2churchbooks.org/Volume-Two-of-‘Imagine-A-World-Without-DIS-EASE’-ebook-p169039425)




                                                                                                (/course)




                                                                                                (/seminar)




                                                                                         (/sacramental-guidance)




                                                                                       (https://g2churchbooks.org/)




                                                                                       (https://g2churchbooks.org/)




https://genesis2church.ch                                                                                              2/4
4/25/2020
     Case                              G2C HQ23-1
                 1:20-cv-21601-KMW Document   - GenesisEntered
                                                        II Church ofon
                                                                     Health
                                                                       FLSD & Healing (Official)
                                                                                 Docket          - MMS
                                                                                              04/30/2020 Page 11 of 31




                                                                                                    (/contact-map)




                                                                                            (https://newg2sacraments.org)




                                                                                                   (/mms/providers)




                                                                                                    (/membership)




                                                                                                                                                     (/contact-bishop-jordan-grenon)




    Welcome To The Genesis 2 Church of Health & Healing

    Health Restoration Center

    For information about our health restoration center in Colombia, please contact Bishop Mark Grenon (/contact-bishop-mark-grenon) or Bishop Jonathan Grenon (/contact-bishop-jonathan-grenon).


    LEAKED: Proof The Red Cross Cured 154 Malaria Cases With MMS

    Published Jul 1, 2013




https://genesis2church.ch                                                                                                                                                                           3/4
4/25/2020
     Case                               G2C HQ23-1
                  1:20-cv-21601-KMW Document   - GenesisEntered
                                                         II Church ofon
                                                                      Health
                                                                        FLSD & Healing (Official)
                                                                                  Docket          - MMS
                                                                                               04/30/2020 Page 12 of 31
      LEAKED: Proof the Red Cross Cured 154 Malaria Cases with MMS in Dec. 20




    Download video (https://mmstestimonials.co/images/videos/LEAKED_-_Proof_the_Red_Cross_Cured_154_Malaria_Cases_with_MMS-FrwZN1cPfX8.mp4) (mp4) (from
    mmstestimonials.co)

    Malaria Cured in Hours - Red Cross Study Uganda 2012: What They Don't Want You To Know

    Published May 2, 2013




                                                                              :

    Read more about the Red Cross Curing 154 Malaria Cases with MMS here:
    https://mmstestimonials.co/malaria/leaked-proof-the-red-cross-cured-154-malaria-cases-with-mms (https://mmstestimonials.co/malaria/leaked-proof-the-red-cross-cured-154-malaria-cases-with-mms).

    For more MMS testimonials in writing and on video
    Visit the testimonial database at mmstestimonials.co (http://mmstestimonials.co) and bitchute.com/mmstestimonials (https://bitchute.com/mmstestimonials) (http://mmstestimonials.co)

    ..........................................................................................................................................................................
    ............................................................


  License: Except where otherwise noted (/trademark-tradename-policy), the content on this Genesis II Church of Health and Healing website is licensed under a Creative Commons Attribution-NonCommercial-NoDerivs 3.0
  Unported License.

                   Disclaimer: The protocols described on this site are official sacraments of the Genesis II Church of Health and Healing. The reader accepts 100% responsibility for any and all use made of any information herein.




https://genesis2church.ch                                                                                                                                                                                                            4/4
4/25/2020
     Case    1:20-cv-21601-KMW Document G2Sacramental
                                        23-1 Entered  products
                                                            on– Newg2sacraments.org
                                                                FLSD Docket 04/30/2020 Page 13 of 31
              Newg2sacraments.org                                                           
                                                                                              0
              Church chapter 50




                                   G2Sacramental products
                                                        G2sacraments sacraments




                                                                                                                       Click to Search
             Genesis II Church Apperal                           Sacramental Kits                  Single Sacraments




                                                 Proudly powered by WordPress | Theme: Bulk Shop




https://newg2sacraments.org/product-category/g2sacramental-products/                                                           1/1
4/26/2020
     Case                                         Gmail
             1:20-cv-21601-KMW Document 23-1 Entered on - mms
                                                           FLSD Docket 04/30/2020 Page 14 of 31

                                                                                                                  Angel Martin <itsangelmartin@gmail.com>



 mms
 G2sacraments <g2sacraments@gmail.com>                                                                                          Sat, Apr 25, 2020 at 6:49 PM
 To: Angel Martin <itsangelmartin@gmail.com>

   Thank you your email, see more information about our church at genesis2church.ch

   Our website is on hold as we are in prayer at this time, for alternate source contact in the USA 1-865-654-7147

   for more providers go to https://genesis2church.ch/contact-map

   Please pray for us and please share this video!!! https://www.brighteon.com/084b61e6-4729-4d15-9c1f-608f1b460f3e

   On 4/25/2020 5:28 PM, Angel Martin wrote:
    good day,

     i tried to make a donation for mms but the website said to email you. do you have mms available? i live in pa.

     thank you
     angel m.
     717-462-7927

   --
   God Bless,

   Bishop Jordan Grenon
   Genesis II Church of Health & Healing


   --
   This email has been checked for viruses by AVG.
   https://www.avg.com




https://mail.google.com/mail/u/0?ik=08d063141e&view=pt&search=all&permmsgid=msg-f%3A1664986611610273699&dsqt=1&simpl=msg-f%3A1664…                        1/1
4/25/2020
     Case                               Newg2sacraments.org
            1:20-cv-21601-KMW Document 23-1  Entered on– FLSD
                                                            Church chapter
                                                                    Docket 50 04/30/2020 Page 15 of 31


                  Newg2sacraments.org                                                                     
                                                                                                              0
                  Church chapter 50




                          Donate for the G2Sacraments




                 Welcome to the Genesis II Church sacramental provider website!




                                                                                                                  Click to Search
                   All sacraments and products are to be acquired by donation.
       The Genesis II Church is a free church under common law and is not under commercial
                                                 law.
                           Please enjoy our easy-to-use donation website!
                                     see our instock sacraments
                     Sign up for our newsletter to know when we are restocked!




             G2Sacramental products           Limited Time Sacramental Kits             Newest Products




                                      Proudly powered by WordPress | Theme: Bulk Shop

https://newg2sacraments.org                                                                                               1/2
4/25/2020
     Case                               Newg2sacraments.org
            1:20-cv-21601-KMW Document 23-1  Entered on– FLSD
                                                            Church chapter
                                                                    Docket 50 04/30/2020 Page 16 of 31




https://newg2sacraments.org                                                                              2/2
4/25/2020
     Case                          https://newg2sacraments.org/?post_type=product&p=18371
            1:20-cv-21601-KMW Document   23-1 Entered on FLSD Docket 04/30/2020 Page 17 of 31




                                     We are currently in prayer!!!
                           During these difficult and trying times, we are in prayer and seeking The
                                                  LORD’s wisdom & guidance.
                                                         Please pray for us.


                          If you have any questions please email me at g2sacraments@gmail.com
                                            (mailto:g2sacraments@gmail.com)
                                   If you would like to sign up for our newsletter please go to
                                       http://eepurl.com/dJ244w (http://eepurl.com/dJ244w)




https://newg2sacraments.org/?post_type=product&p=18371                                                 1/1
4/25/2020
     Case                                 Sacramental
             1:20-cv-21601-KMW Document 23-1   EnteredKits – on
                                                             Newg2sacraments.org
                                                                FLSD Docket 04/30/2020 Page 18 of 31
              Newg2sacraments.org                                                           
                                                                                              0
              Church chapter 50




                                                Sacramental Kits
                                                               Sacramental kits




    Showing all 4 results                                                                    Sort by popularity




                                                                                                                   Click to Search
      Limited Time 2oz G2 Sacramental Kit (1                    MMS2 and Capsules       G2Sacramental Travel Kit
                  per donation)
                                                                       $15.00                   $40.00
                      $10.00
                                                              ADD DONATION TO CART      ADD DONATION TO CART
             ADD DONATION TO CART




https://newg2sacraments.org/product-category/g2sacramental-products/sacramental-kits/                                      1/2
4/25/2020
     Case                                 Sacramental
             1:20-cv-21601-KMW Document 23-1   EnteredKits – on
                                                             Newg2sacraments.org
                                                                FLSD Docket 04/30/2020 Page 19 of 31
              Newg2sacraments.org                                                           
                                                                                              0
              Church chapter 50




       Limited Time 2oz G2 Sacramental Kit
             (double) (1 per donation)
                      $20.00

             ADD DONATION TO CART




                                                                                                    Click to Search
                                                  Proudly powered by WordPress | Theme: Bulk Shop




https://newg2sacraments.org/product-category/g2sacramental-products/sacramental-kits/                       2/2
Case 1:20-cv-21601-KMW Document 23-1 Entered on FLSD Docket 04/30/2020 Page 20 of 31
4/28/2020
     Case                                           Gmail
               1:20-cv-21601-KMW Document 23-1 Entered on - mms
                                                             FLSD Docket 04/30/2020 Page 21 of 31

                                                                                                                    Angel Martin <itsangelmartin@gmail.com>



 mms
 Angel Martin <itsangelmartin@gmail.com>                                                                                          Sat, Apr 25, 2020 at 5:28 PM
 To: g2sacraments@gmail.com

   good day,

   i tried to make a donation for mms but the website said to email you. do you have mms available? i live in pa.

   thank you
   angel m.
   717-462-7927




https://mail.google.com/mail/u/0?ik=08d063141e&view=pt&search=all&permmsgid=msg-a%3Ar-7912126685995357018&simpl=msg-a%3Ar-7912126…                          1/1
Case 1:20-cv-21601-KMW Document 23-1 Entered on FLSD Docket 04/30/2020 Page 22 of 31




                  EXHIBIT
                                       3
4/28/2020
     Case                                      Originalon
            1:20-cv-21601-KMW Document 23-1 Entered     Message
                                                          FLSD Docket 04/30/2020 Page 23 of 31

               Original Message

                 Message ID             <9936b445-4df2-4af0-552f-031529538e7a@gmail.com>

                 Created at:            Sat, Apr 25, 2020 at 6:49 PM (Delivered after 2 seconds)

                 From:                  G2sacraments <g2sacraments@gmail.com>

                 To:                    Angel Martin <itsangelmartin@gmail.com>

                 Subject:               Re: mms

                 SPF:                   PASS with IP 209.85.220.41 Learn more

                 DKIM:                  'PASS' with domain gmail.com Learn more

                 DMARC:                 'PASS' Learn more




                  Download Original                                                                Copy to clipboard




                  Delivered-To: itsangelmartin@gmail.com
                  Received: by 2002:a05:6838:b75c:0:0:0:0 with SMTP id w28csp2260458nkr;
                          Sat, 25 Apr 2020 15:49:28 -0700 (PDT)
                  X-Received: by 2002:aed:2e65:: with SMTP id j92mr16147104qtd.273.1587854968746;
                          Sat, 25 Apr 2020 15:49:28 -0700 (PDT)
                  ARC-Seal: i=1; a=rsa-sha256; t=1587854968; cv=none;
                          d=google.com; s=arc-20160816;
                          b=tH0VjY4x3OxeetrV+HZkrtEiuyESPQFqZetwMaLdpffHoUrW5p6/g6cv00XT2oJR61
                            fxKYIB0l0LGgHGOfEDzDn2/D7rzCqaGV8Z7fKv6XjOy0CWsUIyqn2wGaUK+xgIMvKArL
                            I0AkT2E6Mw9bdoZZ6TydHS5HUc/39SUWgTzzZEAuoZVv3IRsfQFXMG/aJJxbYlA2TYOw
                            ucR5844xCNLrFAhnBeVtH1EVkHLFJ67UgZez8IM/pGx2hkoxcNyTDZLkaa4Sno9jsruT
                            bvfUk46SlmJQRwQF07p9h62P2ObqZP97sDTTo7OnxmvbmdrnYzaQIRxCLT6aMSNFoK6/
                            5Tbg==
                  ARC-Message-Signature: i=1; a=rsa-sha256; c=relaxed/relaxed; d=google.com; s=arc-
                  20160816;
                          h=content-language:content-transfer-encoding:in-reply-to:mime-version
                            :user-agent:date:message-id:from:references:to:subject
                            :dkim-signature;
                          bh=yhiWEmIG/4WCi823PLaRLhIu+7RYp1UI2V4DQl8SZbU=;
                          b=U+KygnSAwL393TbwG7UFBWoX8KcsTZl3ul2kEPHXeSB6JVK/02DUeLv7LvNQnUplEb
                            8NjOUyFpMtcQvzLu1CVKeBmxUbZOkLAUCj0hGLL7h2iiHF83XFlM2HN77igx058suXmH
                            8JiRH9vtrWqIilZ0plLDbsdRrhfhTywP8gmpYRtuK89WKjz1NznHhG+0AuzWBSzqVmNO
                            sALwfdV9cRtoqLC3nO1TlIWJh2atD1LQa2br+wUZ7V+uK26QkplRAFndw8dA5A8rdoBI
                            7TGHfxFByGn3g0EBIlWFKyjaKl3Ek9USnBUjXQFrez/MpggBZEUDKaIr2MCDvhj4hhXb
                            iEwg==
                  ARC-Authentication-Results: i=1; mx.google.com;
                         dkim=pass header.i=@gmail.com header.s=20161025 header.b=cecPWd+M;
                         spf=pass (google.com: domain of g2sacraments@gmail.com designates 209.85.220.41
                  as permitted sender) smtp.mailfrom=g2sacraments@gmail.com;
                         dmarc=pass (p=NONE sp=QUARANTINE dis=NONE) header.from=gmail.com
                  Return-Path: <g2sacraments@gmail.com>
                  Received: from mail-sor-f41.google.com (mail-sor-f41.google.com. [209.85.220.41])
                          by mx.google.com with SMTPS id l13sor9109401qke.22.2020.04.25.15.49.28
                          for <itsangelmartin@gmail.com>
                          (Google Transport Security);
                          Sat, 25 Apr 2020 15:49:28 -0700 (PDT)
                  Received-SPF: pass (google.com: domain of g2sacraments@gmail.com designates

https://mail.google.com/mail/u/0?ik=08d063141e&view=om&permmsgid=msg-f%3A1664986611610273699                           1/3
4/28/2020
     Case                                      Originalon
            1:20-cv-21601-KMW Document 23-1 Entered     Message
                                                          FLSD Docket 04/30/2020 Page 24 of 31
                  209.85.220.41 as permitted sender) client-ip=209.85.220.41;
                  Authentication-Results: mx.google.com;
                         dkim=pass header.i=@gmail.com header.s=20161025 header.b=cecPWd+M;
                         spf=pass (google.com: domain of g2sacraments@gmail.com designates 209.85.220.41
                  as permitted sender) smtp.mailfrom=g2sacraments@gmail.com;
                         dmarc=pass (p=NONE sp=QUARANTINE dis=NONE) header.from=gmail.com
                  DKIM-Signature: v=1; a=rsa-sha256; c=relaxed/relaxed;
                          d=gmail.com; s=20161025;
                          h=subject:to:references:from:message-id:date:user-agent:mime-version
                           :in-reply-to:content-transfer-encoding:content-language;
                          bh=yhiWEmIG/4WCi823PLaRLhIu+7RYp1UI2V4DQl8SZbU=;
                          b=cecPWd+MV7lAmMteUAXUMZGRlrwU1n9LN+oOpMnIZz//GZ0/2/LjA5OGappSHhQfPw
                           chu57K6Z6RFwEJJnFAxClCO2+URFjC6lSwBjSVk0slvK9KYTDIYkl4h5ZT/GTEHdTfbH
                           F24ZucmY5Nw6PZNnNiMCQplzrnyHPHoquasW6emcpLVi48FVk1r9tTFbTzym/sKUJQaA
                           UP2e+hoqYOwkLMSIMAWv2+KKDJ7dz9q8vE8K1AIWa+GT3BJQks2jn1eFwqkz2tgYCn3F
                           9HosIUXXFGn9DfIZsXjUl1GXzsndH3kLyaMSjhwkZvGfEvtSGF3Xu5B7o+JXa+zHiXtH
                           Ll9Q==
                  X-Google-DKIM-Signature: v=1; a=rsa-sha256; c=relaxed/relaxed;
                          d=1e100.net; s=20161025;
                          h=x-gm-message-state:subject:to:references:from:message-id:date
                           :user-agent:mime-version:in-reply-to:content-transfer-encoding
                           :content-language;
                          bh=yhiWEmIG/4WCi823PLaRLhIu+7RYp1UI2V4DQl8SZbU=;
                          b=UF1t2irmXlUrsStOWhg08Y4k/EeaZcOVPZRnBKcFhA+9sh3LMHYgu6K37JyXRiSLMz
                           E8qqrtGK4dkeJQURRV74LlNnPfgTym4vPZqBnI44QtG/vLHSR0QeSNbKuja6xHKXNx3Z
                           LwiC15yw+3VDWXxr4s1mwdYB843fc+JSc2HkZtOrsNYpYsD/aGLsrCKZcqkhSoFP+OQ7
                           h1NHztVWahodzJ/MPM7jtrpNC+AogIpVNWAME0mwf1XonggYxP90SkfSazfbpja9FkMt
                           UQkVjK2pF6kSo4BOuWu6uCYRCPKXyV7Osbxw4fPaCmDRV2dfavG9XnFi9XDGLglZ5y5n
                           IWgg==
                  X-Gm-Message-State: AGi0PuafdU9TW2ZH4BuRrgV6tn21wsPKDfDFj9M4dSlaFFD5FRAnl9St
                  hl0rQt7iqdifenfgOfcrL5kYVVjB46I=
                  X-Google-Smtp-Source:
                  APiQypLmc0+hzXtc6KXuVsa5khYKLipVF3/fU5WxIfb2cHqtdcVK/JLs06EaZqPBLu3qDvvN6PWm1Q==
                  X-Received: by 2002:a37:a9cc:: with SMTP id s195mr14778219qke.124.1587854968057;
                          Sat, 25 Apr 2020 15:49:28 -0700 (PDT)
                  Return-Path: <g2sacraments@gmail.com>
                  Received: from ?IPv6:::1? ([2603:9000:c400:42dc:8479:94d7:be78:5e3f])
                          by smtp.gmail.com with ESMTPSA id o33sm6939220qtj.62.2020.04.25.15.49.27
                          for <itsangelmartin@gmail.com>
                          (version=TLS1_2 cipher=ECDHE-ECDSA-AES128-GCM-SHA256 bits=128/128);
                          Sat, 25 Apr 2020 15:49:27 -0700 (PDT)
                  Subject: Re: mms
                  To: Angel Martin <itsangelmartin@gmail.com>
                  References: <CANXeFzZp-NdQ-k+DuQYnzT5Ocw9nmVYOkVURX9Vr_Ns6Op0C5w@mail.gmail.com>
                  From: G2sacraments <g2sacraments@gmail.com>
                  Message-ID: <9936b445-4df2-4af0-552f-031529538e7a@gmail.com>
                  Date: Sat, 25 Apr 2020 18:49:26 -0400
                  User-Agent: Mozilla/5.0 (Windows NT 10.0; WOW64; rv:68.0) Gecko/20100101
                  Thunderbird/68.7.0
                  MIME-Version: 1.0
                  In-Reply-To: <CANXeFzZp-NdQ-k+DuQYnzT5Ocw9nmVYOkVURX9Vr_Ns6Op0C5w@mail.gmail.com>
                  Content-Type: text/plain; charset=utf-8; format=flowed
                  Content-Transfer-Encoding: 7bit
                  Content-Language: en-US
                  X-Antivirus: AVG (VPS 200425-0, 04/25/2020), Outbound message
                  X-Antivirus-Status: Clean

                  Thank you your email, see more information about our church at
                  genesis2church.ch

                  Our website is on hold as we are in prayer at this time, for alternate
                  source contact in the USA 1-865-654-7147

                  for more providers go to https://genesis2church.ch/contact-map

                  Please pray for us and please share this video!!!
                  https://www.brighteon.com/084b61e6-4729-4d15-9c1f-608f1b460f3e

                  On 4/25/2020 5:28 PM, Angel Martin wrote:
                  > good day,
                  >
                  > i tried to make a donation for mms but the website said to email you.
https://mail.google.com/mail/u/0?ik=08d063141e&view=om&permmsgid=msg-f%3A1664986611610273699               2/3
4/28/2020
     Case                                      Originalon
            1:20-cv-21601-KMW Document 23-1 Entered     Message
                                                          FLSD Docket 04/30/2020 Page 25 of 31
                  >   do you have mms available? i live in pa.
                  >
                  >   thank you
                  >   angel m.
                  >   717-462-7927

                  --
                  God Bless,

                  Bishop Jordan Grenon
                  Genesis II Church of Health & Healing


                  --
                  This email has been checked for viruses by AVG.
                  https://www.avg.com




https://mail.google.com/mail/u/0?ik=08d063141e&view=om&permmsgid=msg-f%3A1664986611610273699     3/3
Case 1:20-cv-21601-KMW Document 23-1 Entered on FLSD Docket 04/30/2020 Page 26 of 31




                  EXHIBIT
                                       4
Case 1:20-cv-21601-KMW Document 23-1 Entered on FLSD Docket 04/30/2020 Page 27 of 31
Case 1:20-cv-21601-KMW Document 23-1 Entered on FLSD Docket 04/30/2020 Page 28 of 31




                  EXHIBIT
                                       5
Case 1:20-cv-21601-KMW Document 23-1 Entered on FLSD Docket 04/30/2020 Page 29 of 31
Case 1:20-cv-21601-KMW Document 23-1 Entered on FLSD Docket 04/30/2020 Page 30 of 31
4/29/2020
     Case                            IPv4 &23-1
              1:20-cv-21601-KMW Document    IPv6 location:
                                                    Enteredfind Country,
                                                                 on FLSD Region,Docket
                                                                                City, ISP &04/30/2020
                                                                                           more       Page 31 of 31


                                                 35k user reviews & 1 million votes, over 27k
                                                                                                  Login   Signup     Search company or IPv4/IPv6
          Biggest web hosting directory!         web hosting brands & 80k plans since 2004!
                                                  Language:           EN

              DIRECTORY       ADD PROVIDER           COUPONS & DISCOUNTS             COMPARE HOSTING      TOP RATINGS        BEST HOSTS      TOOLS


   Home → Webmaster tools → IP geographical localization


   Find where is located any IPv4 or IPv6 IP. DB updated April 2020

   The IP you are looking to find the location     2603:9000:c400:42dc:8479:94d7:be78:5e3f


                                                   CHECK IP LOCATION DONE (SEARCH AGAIN)



   IP 2603:9000:c400:42dc:8479:94d7:be78:5e3f location result on 2020-04-29

      Country:                      United States of America , see top 10 web hosting in United States of America

      City:                    Bradenton

      Region:                  Florida

      Zip Code:                34209

      ISP Name / URL:          Charter Communications Inc / spectrum.com

      Latitude / Longitude:    27.4749 / -82.6186


      MAP location: New        Google MAP location for Bradenton




   © 2004 - 2020 WHTop                              200429 1449 | 0.10 | 2/3                           Contact     Advertising   Become Editor     Sitemap




https://www.whtop.com/tools.ip/2603:9000:c400:42dc:8479:94d7:be78:5e3f                                                                                       1/1
